Citation Nr: 1516888	
Decision Date: 04/20/15    Archive Date: 04/24/15

DOCKET NO.  07-03 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to a respiratory disability, claimed as sleep apnea, to include as secondary to service-connected major depressive disorder.

2.  Entitlement to total disability based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.M. Clark, Counsel




INTRODUCTION

The Veteran served on active duty from November 1976 to December 1979, and from January 1981 to June 1993. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

In January 2010, December 2010, and August 2013, the Board remanded the appeal for further development.  Most recently, the RO issued a supplemental statement of the case in December 2013 and the appeal is once again before the Board.

This appeal is comprised of documents contained in the Veterans Benefits Management System (VBMS) and the Virtual VA system.  All future documents should be incorporated into the Veteran's VBMS file.  

The issue of entitlement to TIDU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's sleep apnea is shown to be aggravated by his service-connected major depressive disorder.


CONCLUSION OF LAW

Sleep apnea was aggravated by the Veteran's service-connected major depressive disorder.  38 U.S.C.A. §§ 1110, 1111, 1131, 1132, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§  1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  

Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a) (2014).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  The Board notes that 38 C.F.R. § 3.310 was amended effective October 10, 2006.  

Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Service connection cannot be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006).  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

It appears as though the new regulatory amendment poses a new restriction on claimants.  Nonetheless, because his claim was pending before the regulatory change was made, the Board will consider the version of 38 C.F.R. § 3.310 in effect before the revision, as this version is more favorable.  See generally VAOGCPREC 7-03 and VAOPGCPREC 3-00.

Finally, 38 U.S.C.A. § 1154(a) requires that VA give 'due consideration' to 'all pertinent medical and lay evidence' in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, '[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

The Board finds that the requirements for a grant of secondary service connection have been met with respect to his sleep apnea claim.  Various treatment records reflect diagnosis of sleep apnea.  See December 2013 VA examination.  Thus, current disability is established.  Further, there is no dispute that he is service-connected for a major depressive disorder. 

Turning to the crucial medical nexus question, the Board notes that an April 2010 VA examiner determined that the Veteran did not have an undiagnosed respiratory or sleep disorder.  The VA examiner concluded that the Veteran has sleep apnea. She opined that the Veteran's sleep apnea is not caused by or a result of exposure to oil well fumes.  A May 2010 addendum opinion noted that it was more likely than not that the Veteran's sleep problems are due to physical problems rather than being due to emotional problems.  

The Board parenthetically notes that the Veteran is service-connected for numerous physical ailments including his left knee, low back, right knee, right wrist, lower left neuropathy.  A speculative opinion was provided in September 2013; the VA examiner did not have access to the Veteran's records.  A subsequent December 2013 VA examiner determined that the Veteran's sleep apnea less likely as not had its onset in service or is otherwise related to a disease or injury in service. Rationale was provided. 

The Veteran additionally underwent an April 2010 VA mental examination which diagnosed him with major depressive disorder with concomitant chronic anxiety.  The VA examiner noted that that the Veteran was currently being treated for depression but that his depression does not appear to be the cause of his sleep disorder.  The VA examiner nevertheless stated that anxiety sometimes associated with depression, on the other hand, may aggravate an underlying sleep problem, most of which is probably due to his marked obesity.  

A reasonable reading of this medical professional's opinion is that the Veteran's service-connected major depressive disorder is a contributing factor for aggravation of his sleep apnea.  The degree of this aggravation was not established. 

Based on the evidence above, and giving the benefit of the doubt to the Veteran, the Board finds that the objective evidence supports a finding that his sleep apnea was aggravated by his service-connected major depressive disorder.  For the foregoing reasons, the claim of entitlement to service connection for sleep apnea is granted on a secondary basis. 

ORDER

Service connection for sleep apnea is granted.  





REMAND

The Board notes that a May 2013 rating decision denied entitlement to TDIU.  In a July 2013 statement, the Veteran expressed disagreement with the denial of TDIU.

When there has been an initial AOJ adjudication of a claim and a notice of disagreement as to its denial, the claimant is entitled to a statement of the case (SOC).  See 38 C.F.R. § 19.26 (2014).

Thus, remand for issuance of a SOC on this issue is necessary.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  However, this issue will be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

A statement of the case, containing all applicable laws and regulations, on the issue of entitlement to TDIU (taking into consideration the decision above), must be issued, and the Veteran should be advised of the time period in which to perfect his appeal.  

Only if the Veteran's appeal as to this issue is perfected within the applicable time period should these issues be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


